 


109 HR 4581 IH: Easement Owners Fair Compensation Claims Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4581 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Akin (for himself, Mr. Carnahan, and Mrs. Emerson) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the National Trails System Act relating to the statute of limitations that applies to certain claims. 
 
 
1.Short titleThis Act may be cited as the Easement Owners Fair Compensation Claims Act of 2005. 
2.Claims against United States for interim use of rights-of-way 
(a)Amendment to National Trails System ActSection 8(d) of the National Trails System Act (16 U.S.C. 1247(d)) is amended— 
(1)by striking The Secretary of Transportation and inserting (1) The Secretary of Transportation; and 
(2)by adding at the end the following: 
 
(2)In any action brought against the United States, by the owner of property that is subject to a railroad right-of-way and to interim use described in paragraph (1), for damages sustained by reason of paragraph (1), the claim for damages shall not be deemed to first accrue for purposes of the limitations period prescribed by section 2501 of title 28, United States Code, before the date on which— 
(A)the State, political subdivision, or qualified private organization has, by written agreement, assumed full responsibility for such right-of-way and interim use under paragraph (1); and 
(B)the railroad has in writing conveyed an interest in such right of way to such State, political subdivision, or qualified private organization, by donation, transfer, lease, sale, or otherwise.. 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any civil action pending on, or commenced on or after, such date of enactment. 
(2)Prior orders vacated upon requestAny order that— 
(A)was entered, before the date of the enactment of this Act, by a court in a case pending on such date of enactment, and 
(B)is inconsistent with the amendments made by subsection (a),shall be vacated by the court if, not later than 1 year after such date of enactment, a party to the case or the party’s successor in interest files with the court a request for such relief. 
(c)Review by Court of Federal Claims 
(1)Review of certain claimsNotwithstanding any other provision of law, the United States Court of Federal Claims shall review on the merits, without regard to the defense of res judicata or collateral estoppel, any claim that— 
(A)was brought against the United States, by the owner of property that is subject to a railroad right-of-way and to interim use described in paragraph (1) of section 8(d) of the National Trails System Act, for damages sustained by reason of such section 8(d), 
(B)was dismissed, before the enactment of this Act, for not being brought within the time period provided under section 2501 of title 28, United States Code, and 
(C)would have been considered to have been brought in a timely manner if the amendments made by subsection (a) had been in effect when the claim was brought,if the claimant applies to the court for such review not later than 60 days after the date of the enactment of this Act. 
(2)Action by the courtIn reviewing a claim under paragraph (1), the Court of Federal Claims shall receive and consider any additional evidence, including oral testimony, that any party may wish to provide on the issue of a taking of property without due process of law, and shall determine the issues de novo. 
 
